Jose A. Vazquez (petitioner) appeals pursuant to S.J.C. Rule 2:21, 421 Mass. 1303 (1995), from the denial of a petition for relief by a single justice of this court. A Juvenile Court judge had denied the petitioner’s motion to dismiss an indictment.
We consider the denial of the motion to dismiss to be an interlocutory ruling for purposes of rule 2:21 (1), and address the requirement in rule 2:21 (2) that “the appellant must set forth the reasons why review of the trial court decision cannot adequately be obtained on appeal from any final adverse judgment in the trial court or by other available means.” The petitioner states: “The appellate process is inadequate, where the [petitioner] . . . may be too old for a delinquency trial after appeal” (emphasis added). We consider that possibility to be insufficient for purposes of establishing compliance with the explicit command of rule 2:21 (2). As the single justice indicated, the petitioner may seek a prompt trial and, if warranted, an expedited appeal.1

Order affirmed.

The case was submitted on the papers filed, accompanied by a memorandum of law.

The petitioner refers to another matter in the county court, Commonwealth vs. Golden, SJ-97-0405, in which a single justice concluded that “the normal appellate process may not be adequate to protect the defendant’s rights,” and remanded the matter. Here, we are bound by the terms of S.J.C. Rule 2:21 (2), 421 Mass. 1303 (1995).